Third District Court of Appeal
                               State of Florida

                       Opinion filed September 19, 2014.

                              ________________

                               No. 3D14-2219
                          Lower Tribunal No. 14-3306
                             ________________


                             Tommy Robinson,
                                   Petitioner,

                                       vs.

   The State of Florida, and Marydell Guevara, Director, Miami-
        Dade Corrections and Rehabilitation Department,
                                 Respondents.



      A case of original jurisdiction – Habeas Corpus., Rodney Smith, Judge.

     Carlos J. Martinez, Public Defender, and Marti Rothenberg, Assistant Public
Defender, for petitioner.

      Pamela Jo Bondi, Attorney General, and Robert Martinez Biswas, Assistant
Attorney General, for respondents.


Before WELLS, SUAREZ and SALTER, JJ.

      WELLS, Judge.
      Tommy Robinson seeks a writ of habeas corpus to remedy his detention

without bond. Robinson was arrested in F14-3306 on February 11, 2014, for sale

of cocaine, openly carrying a weapon and resisting an officer without violence. He

was released on bond. His case was set for trial on July 28, 2014. On that day he

appeared in court but apparently during a court recess, he left. The case was reset

for the next day, July 29, 2014, and on that date, Robinson failed to appear and the

judge issued an alias capias warrant. On September 9, 2014, the alias capias

warrant was served on the petitioner and he was arrested.

      At the defendant’s appearance at the alias capias calendar, petitioner was

ordered held without bond although the trial court neither determined whether his

failure to appear in court was willful, nor made the necessary findings that “no

conditions of release can reasonably protect the community from risk of physical

harm to persons or assure the presence of the accused at trial.” § 907.041(4)(c),

Florida Statutes (2014); see Art, I, § 14, Fla. Const.; Blair v. State, 39 So. 3d 1190

(Fla. 2010). As such, we grant Robinson’s petition for writ of habeas corpus only

insofar as we remand to the trial court for an expedited bond hearing pursuant to

section 907.041(4)(c), Florida Statutes (2014). The trial court’s determination

shall include, but is not limited to, Robinson’s willfulness in failing to appear.

Robinson shall remain in detention pending the outcome of the hearing. See

Herrera v. State, 3D14-2199, 2014 WL 4627613 (Fla. 3d DCA, Sept. 17, 2014).



                                          2
             As such, we grant Robinson’s petition for writ of habeas corpus only

insofar as we remand to the trial court for an expedited bond hearing pursuant to

section 907.041(4)(c), Florida Statutes (2014). The trial court’s determination

shall include, but is not limited to, Robinson’s willfulness in failing to appear at his

scheduled pretrial sounding.     Robinson shall remain in detention pending the

outcome of the hearing.

             Petition is granted; remanded for an expedited bond hearing.

             This opinion shall take effect immediately notwithstanding the filing

or disposition of any motion for rehearing.




                                           3